DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Status of claims
	Claim 1 as amended and new claims 2-29 as filed on 2/28/2020 are pending and under examination.

Response to Arguments
Terminal disclaimer over US 10,576,112 has been field and approved. 
 Applicant’s arguments filed on 1/10/2022 with respect to the claims as amended on 1/10/2022 have been fully considered and are persuasive.
  The rejection of claim(s) under 35 U.S.C. 102 (a)(1) as being anticipated by US 8,722,035 (Porubcan) has been withdrawn in view of claim amendment and Applicants’ arguments that the cited document teaches away from specific water activity range of the claimed bacterial composition.  
The rejection of claim(s) under 35 U.S.C. 103 as being unpatentable over US 2010/0166721 (Marsi) and US 8,722,035 (Porubcan) has been withdrawn in view of claim amendment and Applicants’ arguments that the cited documents do not teach or suggest bacterial composition as claimed with specific water activity range as claimed.
The rejection of claim(s) under 35 U.S.C. 101 has been withdrawn because the claimed composition is provided with uniform silicon dioxide coating for reduction of moisture and/or in a form of capsule for release of probiotic release in intestines upon oral administration. 

Claims 1-29 are free from prior art of record and allowed.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
Vera Afremova
March 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653